Citation Nr: 9919487	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-45 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability evaluation for 
pericarditis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty from July 1956 to July 
1958.

This appeal stems from an April 1996 rating decision of the 
RO that denied entitlement to a compensable disability 
evaluation for the veteran's service-connected pericarditis.

As will be discussed infra, the regulations pertaining to 
cardiovascular disabilities were amended during the pendency 
of this claim.  Although the RO did apply the new criteria 
for cardiovascular disabilities in adjudicating the present 
claim for an increased rating, further medical evaluation, if 
feasible, with respect to those new criteria is deemed 
advisable by the Board.  Therefore, a partial remand is 
required.

In addition to pericarditis, the veteran has post-operative 
coronary artery disease.  Service connection for that 
disability as secondary to pericarditis was denied in a 
rating action of October 1987.  The veteran was informed of 
the denial and did not initiate an appeal.  In March 1993, 
the veteran submitted a statement which was interpreted as a 
claim for an increased rating for his pericarditis and an 
attempt to reopen his claim for service connection for 
coronary artery disease.  A rating action of November 1993 
found that no new and material evidence had been submitted to 
reopen the service connection claim.  The veteran disagreed 
with that decision in February 1994 and he was furnished a 
statement of the case in March 1994.  He did not subsequently 
file a timely appeal and the decision has become final.  
38 C.F.R. §§  20.202, 20.302.  

In March 1995 the veteran filed a claim for a rating increase 
for his pericarditis.  While some of his subsequent 
correspondence implied that he considered all his 
cardiovascular disability to be due to his pericarditis, 
nothing he said can be construed as an attempt to again 
reopen his claim for service connection for coronary artery 
disease.  38 C.F.R. § 3.155.  In an Informal Hearing 
Presentation of January 1999, the veteran's representative 
did note and dispute the prior denials.  His presentation may 
constitute another attempt to reopen the veteran's claim for 
service connection for coronary artery disease.  The matter 
is not in appellate status and is referred to the originating 
agency for clarification and any necessary action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, with respect to the 
former rating criteria, has been obtained.

2.  Recent VA electrocardiogram evidence shows no residuals 
of pericarditis, but recent private medical records show that 
scarring from pericarditis is present.  There is some 
evidence of dyspnea, but no recent evidence of an enlarged 
heart.


CONCLUSION OF LAW

The schedular criteria for a 10-percent disability evaluation 
for pericarditis have been approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.31, Part 4, 
Diagnostic Codes 7000, 7002 (1997); cf. Diagnostic Code 7002 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant a detailed exposition of 
the remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

In brief, the service medical records reveal that in January 
1958 the veteran developed severe left-sided chest pain and 
was hospitalized.  Fibrinous pericarditis as well as anemia 
secondary thereto was diagnosed.  The cause was unknown.  On 
transfer to another facility in February 1958; acute 
myocarditis and pericarditis, probably of viral etiology, 
were noted. 

The veteran was examined by the VA in September 1958.  
Objective evaluation of the heart was essentially negative; 
there was no enlargement to percussion.  Radiological 
evaluation of the heart was reportedly normal, although an 
electrocardiogram was borderline.  A specific diagnosis of no 
residuals of pericarditis was made.

Service connection was granted for residuals of pericarditis 
in an October 1958 rating decision.  A noncompensable rating 
was assigned.  

A March 1966 VA examination evaluated the veteran as having 
no residuals of pericarditis, although the veteran did have 
anemia of unknown etiology.

The veteran was hospitalized from October to November 1986 at 
Saint Thomas Hospital Medical Center in Akron, Ohio, on 
complaints of chest pain typical of angina pectoris.  He 
underwent a cardiac catheterization, at which time mildly 
impaired left ventricular function was noted.  His history of 
pericarditis was not noted, but it was noted that he had a 
two year history of hypertension.  The final diagnoses were 
accelerated hypertension, inferior myocardial infarction, and 
severe atherosclerotic coronary artery disease, with three-
vessel involvement.  

The veteran was then transferred to Akron General Medical 
Center in November 1986 where he underwent coronary artery 
bypass grafting including a circumflex endarterectomy, and 
saphenous vein bypass grafting to the circumflex and right 
coronary arteries.  In October 1987 service connection for 
coronary artery disease secondary to pericarditis was denied.

The veteran underwent a left-heart catheterization in March 
1992 at Akron General Medical Center because of recurrent 
angina.  Posterior lateral circumflex ischemia was diagnosed.

A January 1993 letter from Robert W. Kamienski, M.D., 
recounts the November 1986 surgery.  He stated that it was a 
significantly more difficult procedure at the time, secondary 
to a previous pericarditis.  Because of pericarditis 
scarring, one of three originally bypassable vessels was not 
found.  The physician indicated that he treated the veteran 
for approximately one-and-a-half years following the surgery.  
The veteran had last seen this physician for continued chest-
wall discomfort.  The physician was uncertain as to whether 
this related to the previous pericarditis.  The diagnosis the 
last time this physician saw the veteran included coronary 
artery occlusive disease, severe preoperative pericarditis, 
most likely related to a myocardial event.

A February 1993 letter from Ihsan Ul Haque, M.D., stated that 
the veteran had hypertension, coronary artery disease, and 
severe post-pericardiotomy syndrome from coronary artery 
bypass surgery.  It was noted that the veteran had 
pericarditis prior to the bypass surgery.  A February 1994 
letter from Dr. Haque indicates that the veteran had a 
component of chest pain related to the pericardial pain.  It 
was concluded that the presence of pericarditis definitely 
complicated the coronary artery graft surgery.  As noted 
above, the prior denial of service connection for coronary 
artery disease was affirmed in November, 1993, and the 
veteran did not file an appeal following his receipt of a 
statement of the case in March 1994.  

The veteran reopened his claim for an increased rating for 
pericarditis in March 1995.  In March 1996 the RO received a 
statement from the veteran's mother, also signed by his 
father, discussing the veteran's history of pericarditis.  

The veteran was examined by the VA in March 1996 at which 
time his history of chest pain was noted.  Prior to the 
coronary artery bypass surgery, he had severe chest pains, 
unlike his present chest pains.  These severe chest pains 
were typical of angina and were associated with his coronary 
artery disease.  He continued to complain of mild dyspnea, 
which was stable.  Cardiac evaluation was essentially 
negative.  Noting the difficult with the coronary artery 
bypass surgery, the examiner indicated that there was no 
question that there was some scarring related to 
pericarditis.  Whether or not this had worsened in 
symptomatology was unclear; it seemed as if it had remained 
stable over the last several years.

An April 1996 letter from Dr. Haque indicates that the 
veteran's chest pain had increased since 1994.

At a September 1996 RO hearing the veteran discussed the 
chest pain/discomfort or pressure that he had experienced.  
He indicated that the pressure in his chest had not ceased 
since 1986.  He indicated that he had sensitivity to 
temperature extremes, and that a physician had informed him 
that this was due to pericarditis.

The veteran was examined by the VA in October 1996 at which 
time he complained that four or five times per day he would 
have sharp stabbing pains in the chest.  He took 
nitroglycerin for the pain.  He did not complain of shortness 
of breath; he was able to perform light activities.  An 
electrocardiogram showed normal sinus rhythm with left atrial 
enlargement, left ventricular hypertrophy and old inferior 
infarct.  The veteran was diagnosed with a history of 
pericarditis, status post myocardial infarction, status post 
coronary artery bypass grafting and hypertension.

In a December 1996 letter David A. Cutler, M.D., reports that 
the veteran had been hospitalized that month at Akron General 
Hospital with chest pain.  Apparently a "very small" 
myocardial infarction was diagnosed.  The veteran had 
undergone a catheterization a week earlier which had revealed 
an occluded bypass graft to the left circumflex artery.  The 
veteran also had a chest pain syndrome that was distinct from 
his coronary disease, but was difficult to differentiate.

A January 1997 emergency room record from Akron City Hospital 
indicates that the veteran had an anginal episode probably 
secondary to going out into the cold while having a fever.

A March 1997 statement from Dr. Haque confirmed that at the 
veteran's surgery significant adhesions and adhesive 
pericarditis was observed.  The physician believed that the 
presence of pericarditis and ongoing costochondral chest pain 
had adversely impacted the veteran's activities and 
employability.

In a July 1997 letter from Dr. Cutler, the history of the 
December 1996 myocardial infarction and other findings were 
recounted.  The physician concluded that the veteran's 
prognosis was excellent as he had preserved left ventricular 
systolic function.  He continued to have chest pain, but it 
was not always responsive to nitrates and the physician was 
convinced that at least some of this was noncardiac in 
origin, although it was hard to define the etiology of this 
chest discomfort.

The veteran was examined by the VA in June 1998.  A review of 
the claims file was undertaken by the examining physician.  
Objectively, there was some palpable tenderness in the right 
mammary area in the region of the second and third 
costovertebral junctions.  He was not dyspneic.  There was no 
orthopnea, no edema of the legs, and no pericardial rub.  
Heart rhythm was regular with no murmurs.  Testing revealed 
normal sinus rhythm, left axis deviation, minimal voltage 
criteria for left ventricular hypertrophy, and an old 
inferior infarct.  The diagnoses were hypertension, status 
post myocardial infarction, status post coronary artery 
bypass graft, coronary artery disease, angina pectoris and a 
history of pericarditis, with no residual based upon an 
electrocardiogram.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected pericarditis is 
currently evaluated as 0-percent disabling under the 
provisions of 38 C.F.R. § Part 4, Diagnostic Code 7002.  
During the pendency of this appeal, the rating criteria for 
pericarditis and other cardiovascular disabilities were 
amended.  See 62 Fed. Reg. 65,207-224 (1997), amending 
38 C.F.R. § Part 4.  Therefore, the veteran is entitled to 
have applied whichever set of rating criteria, old or new, 
that provide him with the higher evaluation.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Dudnick v. Brown, 10 Vet. 
App. 79 (1997); cf. Rhodan v. West, 12 Vet. App. 55 (1998).

Under the former Diagnostic Code 7002, pericarditis was rated 
as rheumatic heart disease, which in turn is rated under 
Diagnostic Code 7000.  A compensable rating under the former 
Diagnostic Codes 7002-7000 contemplates an identifiable 
valvular lesion, slight, if any dyspnea, and the heart not 
enlarged, but following an established active disease.  A 
noncompensable rating contemplates that these criteria are 
not met.  38 C.F.R. § 4.31.  Under the former criteria, it is 
apparent that a compensable rating is warranted.

On review, the Board notes that there is evidence of residual 
scarring from the inservice pericarditis; this scarring was 
clinically observed when surgery was performed in 1986.  
Since pericarditis is rated, under the former criteria, as 
analogous to rheumatic heart disease, the clear evidence of 
scarring due to pericarditis is reasonably analogous to the 
requirement of an identifiable valvular lesion.  The findings 
from the most recent VA examination in 1998, showed no 
clinical residuals of pericarditis by electrocardiogram, 
however, various examinations have noted clinical findings 
not fully explained by his coronary artery disease.  The 
veteran has shown slight dyspnea and has one type of chest 
pain which is of uncertain etiology.  The veteran has 
clinical documentation of residuals of pericarditis and 
clinical findings which have been associated with that 
damage.  Since there is a reasonable probability that some 
residual disability is present, the veteran approximates the 
criteria for a 10 percent evaluation under the former 
Diagnostic Codes 7000-7002.  38 U.S.C.A. § 5107.

The veteran's assertions about his chest pain are irrelevant 
to the 30 percent rating under this diagnostic code--whether 
or not a physician told him of a relationship.  Compare 
Robinette v. Brown, 8 Vet. App. 69 (1995) (where an 
appellant's statements about what a physician said are too 
attenuated to be presumed credible so as to well ground a 
claim in the service connection context).  Since a question 
remains as to whether the veteran is entitled to a higher 
rating under the current cardiovascular criteria, a REMAND is 
required.  


ORDER

Entitlement to a 10 percent disability evaluation for 
pericarditis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The current rating criteria for pericarditis is based upon 
workload, measured in part by metabolic testing, i.e. METS.  
The veteran has not had such testing recently.  It is 
necessary, if possible, to distinguish what impairment is due 
to coronary artery disease, or at a minimum, what cannot be 
disassociated from pericarditis.

There is some indication in the claims file that, for 
physical reasons the veteran may not be able to undergo the 
testing that the new rating criteria entail.  A July 1998 
report of contact indicates that because of a recent heart 
attack, the veteran was "too sick" to undergo a stress 
test.  If this remains to be the situation, such testing, of 
course, should not be performed, however, the VA examiner 
will need to estimate the veteran's impairment, based upon 
review of the record, the findings on examination and 
clinical experience.  In any event, a new examination is 
warranted.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated him for any cardiovascular 
problems since June 1997.  After securing 
any necessary releases, the RO should 
obtain these records and associate them 
with the claims folder.

2.  The veteran should be provided a VA 
examination to determine the nature and 
extent of all cardiovascular pathology. 
The claims file should be reviewed prior 
to the examination, and the examination 
report should reflect that such a review 
was made.  The examiner is requested to 
opine as to the present status of the 
veteran's pericarditis--including whether 
pericarditis has definitely enlarged the 
veteran's heart.  All necessary tests 
should be conducted and all findings 
reported in detail.  To the extent the 
examiner finds it medically feasible, the 
veteran should be afforded cardiovascular 
testing consistent with the current 
evaluation criteria for cardiovascular 
disabilities.  If possible, it should be 
quantified as to what level of the 
veteran's present disability is due to 
pericarditis and what level is due to 
coronary artery disease.  If such testing 
cannot be performed, the examiner should 
attempt to estimate the workload and 
other necessary data not obtained, in a 
manner consistent with the new 
cardiovascular rating criteria.  Reasons 
and bases for all conclusions should be 
provided.  Prior to the examination, the 
RO must inform the veteran, in writing, 
of all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.

3.  The RO should then readjudicate the 
veteran's claim for an increased rating 
for his pericarditis, applying the new 
criteria for evaluating cardiovascular 
disabilities.

4.  If the claim for an increased rating 
for pericarditis remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

